El Juez Asociado Señob Hutchison,
emitió la opinión del tribunal.
La demandante solicitó permiso para radicar nna segunda demanda enmendada basándose en los siguientes fundamen-tos :
“PRIMERO: Que en este caso se trata de la nulidad de un juicio seguido por el demandado José Martínez González contra la deman-dante compareciente y registrada la demanda original se introdujo en ella determinada enmienda, según aparece de autos.
“Segundo: Que más tarde se enmendó nuevamente la demanda pero al solo objeto de adicionar como demandado al señor Eladio Yenderrozo y esto a virtud de acto realizado por el otro demandado José Martínez González, sin intervención alguna de la demandante y sin conocimiento previo de ella.
“TerceRO: Que tanto una como otra de dichas enmiendas se llevaron a efecto cuando aún no había sido notificada la parte de-mandada y sin que se variara sustancialmente la causa de acción, limitando el efecto de la enmienda a traer nueva parte demandada a virtud de hecho ocurrido con posterioridad a la iniciación del li-tigio.
“Cuarto: Que después de radicada la segunda demanda enmen-dada, el señor Yenderrozo vendió la finca afectada por el litigio al señor Ignacio Cabo Rodríguez, quien se encuentra en posesión de la misma y resulta ahora una parte necesaria para la resolución de esta cuestión.
“Que los hechos relacionados constan de los autos del caso y esta petición se basa en los artículos 139 y 140 del Código de Enjuicia-miento Civil.”
La corte declaró con lugar esta moción pero posterior-mente, a instancias de los demandados, ordenó que la de-manda enmendada fuera eliminada de los antos basándose su actuación en lo siguiente:
“Dice Kerr en Cyclopedic Codes of California, (3), pág. 450, lo que sigue:
“ ‘Cuando ocurren hechos después de radicarse una alegación o *876un tercero resulta estar interesado y en consecuencia es una parte necesaria, como por ejemplo compra de cierto interés pendente lite, o matrimonio de una demandada, tal interesado debe incluirse me-diante una alegación suplementaria. Van Maren v. Johnson, 15 Cal. 308, 311.
“ ‘Pero ordenar simplemente que se incluyan nuevas partes, o insertar hechos necesarios en las alegaciones y sus nombres como partes, no da a la corte jurisdicción sobre ellas. En lo que a ellas se refiere es una nueva acción. Deben incluirse sus nombres en el emplazamiento y notificárseles lo mismo que en el caso original, a menos que comparezcan voluntariamente. State ex rel. Stevenson v. Burke, 37 La. Ann. 231, Akin v. Albany & N. R. Co., 14 How. Pr. 337 (N. Y.)’ ”
La posición de la demandante en este caso fué presen-tada tan plausiblemente en su petición para que se expidiera un auto de certiorari, que el auto fué expedido. Sin embargo, el memorándum de autoridades sometido en apoyo de la teoría de la demandante no es tan convincente como lo era la petición misma o el argumento oral durante la vista.
La peticionaria admite que las nuevas partes que se de-sea incluir deben ser citadas, pero insiste en que la corte de distrito prestó importancia indebida a la necesidad de que se recurriera a otros procedimientos.
Estamos de acuerdo con la peticionaria en que la necesi-dad de expedir una nueva citación tratándose de demanda-dos que eran partes necesarias al tiempo de radicarse la de-manda original no justificaría la conclusión do que dichas partes no pueden ser incluidas por enmienda. Respecto a tales partes la causa de acción existía al tiempo de comenzar el pleito pero en cuanto a supuestas nuevas partes que han adquirido del demandado original pendente lite un interés en la cuestión en litigio o en la propiedad en controversia la causa de acción surge al tiempo de tal adquisición o poste-riormente. En el presente caso, por ejemplo, la prescripción de la acción contra compradores subsiguientes empezaría a contarse desde las fechas respectivas en que se ejecutaron las *877escrituras en cuestión, o desde la fecha en que el hecho de tal traspaso llegó al conocimiento de la demandante.
La peticionaria también sostiene que el caso de Van Maren v. Johnson fue revocado por el caso posterior de Newhall v. Bank of Livermore, 136 Cal. 533, 535; 69 Pac. Rep. 248, pero en ausencia de explicaciones o de una relación del ra-zonamiento mediante el cual se llega a esta conclusión, no es necesario que tratemos por ahora de distinguir el caso men-cionado últimamente, o de demostrar que la regla en California no ha sido alterada.
La peticionaria además insiste en que el procedimiento adoptado por ella tiene el endoso de las decisiones de Illinois, Massachusetts, Mississippi, New Hampshire, • New York, North Carolina y Oregon, según se indica en el volumen 3 de Kerr’s Cyclopedic Codes of California (2da. edición), Có-digo de Enjuiciamiento Civil, Parte I, see. 389, pág. 688, nota 51, Nuevas Partes — Para Adicionar — -Procedimiento para in-cluir — Por enmiendas a la Alegación.
No hay nada en la nota a que se ha hecho referencia que indique la existencia de ninguna excepción a la regla general mencionada y la peticionaria parece asumir sin examinar los casos citados que llegan al extremo que ella alega. Por lo menos en el memorándum arriba citado no se analiza, dis-cute o cita directamente ninguno de los casos en cuestión. Tampoco tenemos acceso a todos ellos pero de una lectura a la ligera de los que hemos encontrado en nuestros anaqueles estamos persuadidos que no justifican la conclusión a que ha llegado la peticionaria por la relación de la regla general con-tenida en la nota, supra, a la sección 389 del Código de En-juiciamiento Civil de California. Véase White v. Johnson, 50 Am. St. Rep. 726; Matteson v. Wagoner, 147 Cal. Rep. 739; Callaman v. Keeseville, etc., R. R. Co., 48 Misc. 476; Griswold v. Caldwell, 14 Misc. 299.
Se anula el a%áo expedido.